Case 1:19-cv-13432-NLH-AMD Document 108 Filed 04/21/20 Page 1 of 14 PageID: 1896



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY




      KIMBERLY GREMO,
                                           1:19-cv-13432-NLH-AMD
                     Plaintiff,

            v.                             OPINION

      BAYER CORPORATION, BAYER
      HEALTHCARE LLC, BAYER
      HEALTHCARE PHARMACEUTICALS,
      INC., GE HEALTHCARE, INC.,
      GENERAL ELECTRIC COMPANY,
      MALLINCKRODT, INC.,
      MALLINCKRODT LLC, GUERBERT
      LLC, LIEBEL-FLARSHEIM COMPANY
      LLC, AMERISOURCE BERGEN
      CORPORATION, AMERISOURCE
      BERGEN DRUG CORPORATION,


                     Defendants.


  APPEARANCES:

  DEREK BRASLOW
  KETTERER BROWNE & ANDERSON
  11130 SUNRISE VALLEY DRIVE, SUITE 140
  RESTON, VA 20190

  T. MATTHEW LECKMAN, pro hac vice
  LITTLEPAGE BOOTH LECKMAN
  1912 W. MAIN ST.
  HOUSTON, TX 77098

        On behalf of Plaintiff

  JENNIFER GREENBLATT, pro hac vice
  EDWARD DUMOULIN, pro hac vice
  GOLDMAN ISMAIL TOMASELLI BRENNAN & BAUM LLP
  564 W. RANDOLPH ST., STE. 400
  CHICAGO, IL 60661
Case 1:19-cv-13432-NLH-AMD Document 108 Filed 04/21/20 Page 2 of 14 PageID: 1897



  WILFRED P. CORONATO
  MCCARTER & ENGLISH LLP
  FOUR GATEWAY CENTER 100 MULBERRY ST.
  NEWARK, NJ 07102

        On behalf of Defendants Bayer Corporation, Bayer HealthCare
        LLC, and Bayer HealthCare Pharmaceuticals Inc.

  HILLMAN, District Judge

        This matter concerns FDA-approved gadolinium-based contrast

  agents (“GBCAs”) administered intravenously by medical

  professionals to enhance the quality of magnetic resonance

  imaging (“MRI”).     The MRIs are used to diagnose serious

  conditions, such as cancer, strokes and aneurysms.          Plaintiff,

  Kimberly Gremo, claims that Defendants’ GBCAs caused her

  “gadolinium toxicity, or Gadolinium Deposition Disease (GDD), as

  characterized by a multitude of symptoms,” including “skin

  issues including rashes,” “teeth issues including darkened teeth

  and spots,” “brain fog and memory loss,” and “loss of smell.”

        The Bayer Defendants (hereinafter “Bayer”) removed

  Plaintiff’s complaint, originally filed in New Jersey Superior

  Court, Law Division, Atlantic County, to this Court, with the

  consent of all other named Defendants.        (Docket No. 1 at 16.)

  Bayer removed Plaintiff’s complaint pursuant to 28 U.S.C. §

  1442(a), which allows for removal of claims against a federal

  officer, as well as 28 U.S.C. § 1331 which allows the removal of

  claims based on federal law.

        Title 28, U.S.C. § 1442(a) authorizes removal for suits

                                       2
Case 1:19-cv-13432-NLH-AMD Document 108 Filed 04/21/20 Page 3 of 14 PageID: 1898



  against a “person acting under [an] officer[] of the United

  States or of any agency thereof . . . for or relating to an[]

  act under color of such office.”         Bayer contends that

  Plaintiff’s case meets the elements necessary for removal under

  that statute because: (1) Bayer is a “person” within the meaning

  of the statute; (2) Plaintiff’s claims are based upon Bayer’s

  conduct “acting under” the United States, its agencies, or its

  officers; (3) Plaintiff’s claims against Bayer are “for, or

  relating to” an act under color of federal office; and (4) Bayer

  raises a colorable federal defense to Plaintiff’s claims.           More

  specifically, Bayer contends that § 1442(a) applies because

  Plaintiff alleges that Bayer worked under FDA advisory

  committees on subjects related to the warning label for

  Magnevist, Bayer’s GBCA product, and because Plaintiff alleges a

  conspiracy between Bayer and the FDA to conceal known safety

  information from the public.

        Second, Bayer invokes 28 U.S.C. § 1331 and 28 U.S.C. §

  1367.   Bayer contends that Plaintiff asserts claims based on

  federal law, even though Plaintiff does not cite to specific

  federal laws in her complaint.       Bayer further contends that her

  related state law claims arise out of the same set of facts,

  thus satisfying this Court’s exercise of supplemental

  jurisdiction over Plaintiff’s state law claims.

        Plaintiff has moved to remand.        Plaintiff argues that Bayer

                                       3
Case 1:19-cv-13432-NLH-AMD Document 108 Filed 04/21/20 Page 4 of 14 PageID: 1899



  does not meet the elements of 28 U.S.C. § 1442(a).          Plaintiff

  also argues that she raises only state law claims, none of which

  requires the resolution of a federal issue or question for

  adjudication.

        Federal courts are courts of limited jurisdiction which

  possess “only that power authorized by Constitution and

  statute.”   Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.

  375, 377 (1994) (citing Willy v. Coastal Corp., 503 U.S. 131,

  136-37 (1992)); see also Bender v. Williamsport Area Sch. Dist.,

  475 U.S. 534, 541 (1986).      It is presumed that a cause of action

  lies outside of this limited jurisdiction and this presumption

  places a burden upon the removing party to establish federal

  jurisdiction.    McNutt v. Gen. Motors Acceptance Corp., 298 U.S.

  178, 182-83 (1936); Boyer v. Snap-On Tools Corp., 913 F.2d 108,

  111 (3d Cir. 1991).

        The federal removal statute permits a defendant to remove a

  civil action from state court to the district court when the

  district court has original jurisdiction over the action and the

  district court geographically encompasses the state court where

  the action was originally filed.         28 U.S.C. § 1441(a).    Once the

  case has been removed, however, the court may nonetheless remand

  it to state court if the removal was procedurally defective or

  “subject matter jurisdiction is lacking.”         28 U.S.C. § 1447(c);

  Costa v. Verizon N.J., Inc., 936 F. Supp. 2d 455, 458 (D.N.J.

                                       4
Case 1:19-cv-13432-NLH-AMD Document 108 Filed 04/21/20 Page 5 of 14 PageID: 1900



  2013).   The removal statutes “are to be strictly construed

  against removal and all doubts should be resolved in favor of

  remand.”   Boyer, 913 F.2d at 111 (citing Steel Valley Auth. v.

  Union Switch and Signal Div., 809 F.2d 1006, 1010 (3d Cir.

  1987).

        Section 1331 of Title 28 of the United States Code provides

  the district courts with original jurisdiction of all civil

  actions arising under the Constitution, laws, or treaties of the

  United States.    28 U.S.C. § 1331.        Generally, “determining

  whether a particular case arises under federal law turns on the

  ‘well-pleaded complaint’ rule.”          Aetna Health Inc. v. Davila,

  542 U.S. 200, 207 (2004) (citing Franchise Tax Bd. of Cal. v.

  Constr. Laborers Vacation Trust for S. Cal., 463 U.S. 1, 9-10

  (1983)).   Under this rule, subject-matter jurisdiction as

  described under 28 U.S.C. § 1331 may only be exercised when a

  federal question is presented on the face of the complaint.

  Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987); see

  also Holmes Group, Inc. v. Vornado Air Circulation Systems,

  Inc., 535 U.S. 826, 831 (2002) (quoting Caterpillar, 482 U.S. at

  398-99) (explaining that because the plaintiff is “the master of

  the complaint,” the well-pleaded-complaint rule enables him, “by

  eschewing claims based on federal law, . . . to have the cause




                                       5
Case 1:19-cv-13432-NLH-AMD Document 108 Filed 04/21/20 Page 6 of 14 PageID: 1901



  heard in state court”). 1

        “[T]he party who brings the suit is master to decide what

  law he will rely upon,” but “it is an independent corollary of

  the well-pleaded complaint rule that a plaintiff may not defeat

  removal by omitting to plead necessary federal questions in a

  complaint.”    Franchise Tax Bd., 1 463 U.S. at 22 (citations

  omitted).   “Congress has given the lower federal courts

  jurisdiction to hear, originally or by removal from a state

  court, only those cases in which a well-pleaded complaint

  establishes either that federal law creates the cause of action

  or that the plaintiff’s right to relief necessarily depends on

  resolution of a substantial question of federal law.”           Id. at

  27-28.

        Here, this Court may properly exercise subject matter

  jurisdiction over Plaintiff’s complaint pursuant to 28 U.S.C. §

  1331, and supplemental jurisdiction over Plaintiff’s state law




  1 There is an exception to the well-pleaded complaint rule “when
  a federal statute wholly displaces the state-law cause of action
  through complete pre-emption.” Ben. Nat’l Bank v. Anderson, 539
  U.S. 1, 8 (2003). This exception exists because “[w]hen the
  federal statute completely pre-empts the state-law cause of
  action, a claim which comes within the scope of that cause of
  action, even if pleaded in terms of state law, is in reality
  based on federal law.” Id. at 8. Bayer presents a complete
  preemption argument in its brief. Having determined that
  plaintiff asserts a federal claim under the well-pleaded
  complaint rule the Court need not address this issue.


                                       6
Case 1:19-cv-13432-NLH-AMD Document 108 Filed 04/21/20 Page 7 of 14 PageID: 1902



  claims under 28 U.S.C. § 1367. 2      Plaintiff’s complaint provides,

  “Upon information and belief, the Defendants have or may have

  failed to comply with all federal standards and requirements

  applicable to the sale of GBCAs including, but not limited to,

  violations of various sections and subsections of the United

  States Code and the Code of Federal Regulations.”          (Pl. Compl.,

  Docket No. 1 at 38, ¶ 126.)

        Elaborating on this assertion, Plaintiff claims that

  “notwithstanding the overwhelming evidence of causal association

  between GBCAs and NSF [renal impairment called nephrogenic

  systemic fibrosis], the FDA [Food and Drug Administration] and

  the GBCA industry have cast the issue of retention as separate

  from the medical community’s experience with NSF, coming short

  of acknowledging any untoward health effects from gadolinium

  retention in non-renal patients,” and “to date, the FDA and the

  GBCA industry have refused to acknowledge that GBCAs can cause

  NSF in renal patients but also can cause, in non-renal patients,

  a variety of NSF-like injuries and symptoms along a continuum,

  ranging from minor to severe.”       (Id. at 36, ¶¶ 120-21.)

        Thus, on the face of Plaintiff’s complaint, over which she

  is the “master,” she has raised claims arising under the laws of


  2 Because there is no diversity of citizenship between Plaintiff,
  a citizen of New Jersey, and the Bayer entities, citizens of New
  Jersey, subject matter jurisdiction under 28 U.S.C. § 1332(a) is
  unavailable.
                                       7
Case 1:19-cv-13432-NLH-AMD Document 108 Filed 04/21/20 Page 8 of 14 PageID: 1903



  the United States, as well as claims that necessarily depend on

  resolution of a substantial question of federal law, to both of

  which § 1331 applies. 3    See Franchise Tax Bd., 1 463 U.S. at 2,

  cited supra.

        For purposes of determining subject matter jurisdiction it

  is of no moment that Plaintiff does not specify the legal theory

  as to how Defendants violated “sections and subsections of the

  United States Code and the Code of Federal Regulations.”           See

  Skinner v. Switzer, 562 U.S. 521, 530 (2011) (“[U]nder the

  Federal Rules of Civil Procedure, a complaint need not pin [a]

  claim for relief to a precise legal theory.”), cited by Engers

  v. AT & T, Inc., 466 F. App'x 75, 79 (3d Cir. 2011); see also

  Allen v. New Jersey, 2016 WL 6824373, at *2 (D.N.J. 2016)

  (“Regarding Count Five, Plaintiffs allege violations of ‘Federal

  and New Jersey Laws Against Discrimination.’         There is no

  general ‘Federal Law Against Discrimination,’ but the Court can

  assume the Plaintiffs meant to reference the federal equivalent

  of the New Jersey Law Against Discrimination (N.J.S.A. 10-5-12)

  or other federal laws.      Thus, Count Five, to the extent it

  refers to federal rather than state sources of law, arises under




  3 Because subject matter jurisdiction has been established under
  28 U.S.C. § 1331, the Court does not need to determine whether
  subject matter jurisdiction may be premised on 28 U.S.C. §
  1442(a).


                                       8
Case 1:19-cv-13432-NLH-AMD Document 108 Filed 04/21/20 Page 9 of 14 PageID: 1904



  the laws of the United States and can serve as the basis for

  removal.”); Fuller v. Jones, 2015 WL 868712, at *2 (W.D. La.

  2015) (where the plaintiff alleged in his complaint that “the

  defendants’ actions individually and/or in concert caused the

  civil rights and/or constitutional rights of the petitioner to

  be violated as well as the violation of Louisiana state laws,”

  and where the plaintiff did not identify a specific federal

  constitutional provision that was violated, finding that a

  federal question appeared on the face of the plaintiff’s

  complaint because (1) the plaintiff differentiated “the

  violation of Louisiana state laws” from “civil rights and/or

  constitutional rights,” which showed that the plaintiff asserted

  violations of his rights under the Constitution and laws of the

  United States, and (2) the plaintiff’s reference to the

  violation of his federal rights, when fairly read in conjunction

  with the remainder of his petition, facially stated a claim

  under 42 U.S.C. § 1983); Nelson v. Target Corporation, 2019 WL

  2176682, at *2 (E.D. Pa. 2019) (“[A]lthough Plaintiff’s

  Complaint does not refer to any statute or legal cause of

  action, it raises claims of retaliation and disparate

  treatment/failure to accommodate in employment on the basis of

  race, religion, and national origin and thereby appears to

  invoke the protections of Title VII of the Civil Rights Act of

  1964,” which provides subject matter jurisdiction under § 1331);

                                       9
Case 1:19-cv-13432-NLH-AMD Document 108 Filed 04/21/20 Page 10 of 14 PageID: 1905



  cf. Miller-Dixon v. Fannie Mae, 2019 WL 1453059, at *2 (D.N.J.

  2019) (“Aside from a check in the box on the [civil complaint]

  cover sheet for ‘federal question,’ this complaint and all other

  filings on the docket cite no federal statute and do not so much

  as refer to any federal cause of action.         Federal question

  jurisdiction is therefore lacking.”).

        Under the well-pleaded complaint rule, Plaintiff’s

  allegation that Defendants’ actions taken in concert with a

  federal agency violate federal law and federal regulations

  readily establishes that Plaintiff’s complaint arises under

  federal law. 4   To hold otherwise would require the Court to

  ignore Plaintiff’s express averment that Defendants’ actions

  violate federal law.

        For a similar example, in City of Newark ex rel. Municipal

  Council of the City of Newark v. Port Authority of New York and

  New Jersey, 1999 WL 33832526, at *4 (D.N.J. 1999), the Port

  Authority removed the City of Newark’s state court complaint to

  federal court on the basis that the City’s well-pleaded

  complaint raised an issue of federal law, thus conferring the




  4 In addition to specifically alleging that Defendants’ actions
  violate federal law, “the relationship between a federal agency
  and the entity it regulates is inherently federal in character
  because the relationship originates from, is governed by, and
  terminates according to federal law.” Buckman Co. v. Plaintiffs’
  Legal Committee, 531 U.S. 341, 347 (2001). Plaintiff alleges
  these types of interactions between the FDA and Defendants.
                                       10
Case 1:19-cv-13432-NLH-AMD Document 108 Filed 04/21/20 Page 11 of 14 PageID: 1906



  district court with subject matter jurisdiction under 28 U.S.C.

  1331.   The gist of the complaint was that the City “seeks to

  have this Court require the Port Authority, as holder of more

  than one third of all of the property within the City, to pay

  its fair share [of certain leases] and declare that the Port

  Authority is not entitled to all of the tax exemptions which it

  now enjoys.”     The City argued that all its claims arose under

  state law, and its case should be remanded.

        The court denied the City’s motion, explaining that within

  the City’s common law breach of fiduciary claim were Plaintiff’s

  references to the statutes which created the Port Authority

  through a bi-state compact.       The court noted that the City based

  its breach of fiduciary duty claim directly on the compact,

  which although it is “a creature of state legislatures, it is

  federalized by virtue of congressional approval pursuant to the

  Compact Clause of the Constitution, art. I, § 10, cl. 3.”            City

  of Newark, 1999 WL 33832516, at *3-4 (quoting Waterfront Comm'n

  of New York Harbor v. Elizabeth–Newark Shipping, Inc., 164 F.3d

  177, 180 (3d Cir. 1998)).       In denying the City’s motion to

  remand, the court found:

             Plaintiffs argue that their fiduciary duty claim is a
        common law claim: “[t]he existence of such a duty is not
        dependent in any respect upon the bi-state Compact. On the
        contrary, under the common law, a fiduciary relationship is
        independently established whenever ‘one party places trust
        or confidence in another who is in a dominant or superior
        position.’” However, the clear language of the Complaint

                                       11
Case 1:19-cv-13432-NLH-AMD Document 108 Filed 04/21/20 Page 12 of 14 PageID: 1907



        belies this argument.

             Count VII, which alleges a breach of fiduciary duty,
        states that the Port Authority's fiduciary obligation is
        “rooted in its creation,” and then quotes and cites the New
        Jersey statute which enacted the Compact into New Jersey
        law. This language clearly indicates that plaintiffs have
        pled their claim for breach of fiduciary duty as arising
        under the Compact, which is federal law. Under the well-
        pleaded Complaint rule, federal jurisdiction exists only
        when a federal question is presented on the face of the
        plaintiff's properly pleaded complaint. While a plaintiff
        may “avoid federal jurisdiction by exclusive reliance on
        state law,” plaintiffs do not, on the face of this
        Complaint, rely exclusively on state law.

             Therefore, the Court rejects plaintiffs’ argument that
        the “[C]ity has not alleged a cause of action arising
        directly under the Compact.” Accordingly, removal of this
        claim was proper under § 1441(b).

  Id. at *4.

        As in City of Newark, Plaintiff here does not rely

  exclusively on state law on the face of her complaint.           Instead,

  as noted above, Plaintiff explicitly claims that Defendants, in

  concert with the FDA, “have or may have failed to comply with

  all federal standards and requirements applicable to the sale of

  GBCAs including, but not limited to, violations of various

  sections and subsections of the United States Code and the Code

  of Federal Regulations.”      (Pl. Compl., Docket No. 1 at 38, ¶

  126.)

        Moreover, Plaintiff’s allegations concerning the collusion

  between the FDA and the GBCA industry for failing to provide

  proper warnings of the dangers of GBCAs give rise to Plaintiff’s


                                       12
Case 1:19-cv-13432-NLH-AMD Document 108 Filed 04/21/20 Page 13 of 14 PageID: 1908



  claims against Defendants, which claims plainly depend on the

  resolution of a substantial question of federal law, even if

  Plaintiff herself had not expressly stated that such actions

  violate federal law.      See, e.g., Wyeth v. Levine, 555 U.S. 555,

  567 (2009) (explaining that in 2007, Congress amended the

  Federal Food, Drug, and Cosmetic Act (“FDCA”) to grant, for the

  first time, “the FDA statutory authority to require a

  manufacturer to change its drug label based on safety

  information that becomes available after a drug’s initial

  approval”); see also Allen, 2016 WL 6824373, at *2 (in

  consideration of the plaintiffs’ motion to remand, finding that

  count four in plaintiffs’ complaint, which referenced the

  Americans with Disabilities Act, did not constitute a federal

  cause of action because one plaintiff, as a state employee,

  could not sue his state employer for violating ADA rules, but

  finding that the plaintiff’s right to relief necessarily

  depended on an analysis of the ADA, which was sufficient to find

  that the case arose under federal law within the meaning of §

  1331, especially considering that “Plaintiffs themselves note

  that the ADA will provide ‘guidance’ in the court’s analysis”).

  Plaintiff’s claims based on state law may supplement, but they

  do not erase, Plaintiff’s allegations regarding Defendants’

  federal law violations.

        Consequently, subject matter jurisdiction is properly

                                       13
Case 1:19-cv-13432-NLH-AMD Document 108 Filed 04/21/20 Page 14 of 14 PageID: 1909



  exercised by this Court under 28 U.S.C. § 1331 and 28 U.S.C. §

  1367.   Plaintiff’s motion to remand must be denied.

        An appropriate Order will be entered.



  Date:   April 21, 2020                      s/ Noel L. Hillman
  At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                       14
